      Case 1:19-cv-00021-VSB-BCM Document 314 Filed 01/25/21 Page 1 of 2




                                                              1/25/2021
January 19, 2021
                                                                              Orrick, Herrington & Sutcliffe LLP
BY ECF                                                                        51 West 52nd Street
                                                                              New York, NY 10019-6142

Hon. Barbara Moses                                                            +1 212 506 5000
United States Magistrate Judge                                                orrick.com

United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse                              Elyse D. Echtman

500 Pearl Street                                                              E eechtman@orrick.com
New York, NY 10007                                                            D +1 212 506 3753
                                                                              F +1 212 506 5151


Re:    DISH Network L.L.C., et al. v. Asia TV USA Ltd., et al., 19-cv-00021-VSB-BCM

Dear Judge Moses:

       On behalf of Plaintiffs DISH Network L.L.C. and Sling TV L.L.C. (“Plaintiffs”), we
submit this letter motion for leave to file Plaintiffs’ Answer to Defendants’ First Amended
Counterclaims (Doc. 281) under seal and to publicly file a redacted copy of the Answer.

        The information Plaintiffs seek to redact and file under seal is highly confidential,
commercially sensitive information relating to their television programming license terms and fees
under the Z Living Agreement, Zee TV Agreement and Multi-Channels Agreement, which, if
publicly disclosed, would cause Plaintiffs significant competitive harm. See, e.g., CBS Corp. v.
FCC, 785 F.3d 699, 702 (D.C. Cir. 2015) (carriage agreements should not be publicly disclosed
because if AT&T’s contracts with Disney were publicly disclosed, “[i]t would therefore be a
simple matter for, say, Fox to peruse those documents, figure out what Disney charges for ESPN,
and then price its own sports channel accordingly”); Mars, Inc. v. JCM Am. Corp., 2007 WL
496816, at *2-3 (D.N.J. Feb. 13, 2007) (permitting filing under seal where party was contractually
obligated to keep information confidential and disclosure would “dampen [Plaintiff’s] ability to
negotiate effectively favorable terms” in the future); Apple Inc. v. Samsung Elecs. Co., Ltd., 2013
WL 3958232, at *3-4 (N.D. Cal. July 29, 2013) (granting motion to seal information regarding
scope of license because disclosure could “place Rovi in a diminished bargaining position in future
negotiations with potential customers and competitors, thereby causing significant harm to Rovi’s
competitive standing”); Ovonic Battery Co., Inc. v. Sanyo Elec. Co., Ltd., 2014 WL 2758756, at
*2 (N.D. Cal. June 17, 2014) (permitting movant to redact portions of filing containing “highly
confidential and sensitive financial and other terms of licenses . . . including the scope of SANYO’s
and Panasonic’s respective rights to use OBC’s patents in its various battery products, and the
royalty payments SANYO is obligated to make to OBC”); Wyeth v. Medtronic, Inc., 2008 WL
11381926, at *3 (D.N.J. Apr. 28, 2008) (permitting redaction of provisions reflecting “the scope
of the parties’ rights,” “royalty provisions,” and “licensing terms”).

       Moreover, the information Plaintiffs seek to redact and file under seal is identical to the
information the Court has already permitted Plaintiffs and Defendants to file under seal and redact.
          Case 1:19-cv-00021-VSB-BCM Document 314 Filed 01/25/21 Page 2 of 2




     See Doc. 242 (granting Plaintiffs permission to file answer to Defendants’ original counterclaims
     under seal and to publicly file redacted copy); Doc. 278 (granting Defendants permission to file
     First Amended Counterclaims under seal and to publicly file redacted copy).

              In accordance with Rule 3 of the Court’s Individual Practices, Plaintiffs have (a) publicly
     filed a redacted copy of their Answer, and (b) filed an unredacted copy of their Answer under seal
     with the proposed redactions highlighted in yellow.

            We appreciate the Court’s consideration of this redaction and sealing request.

                                                   Respectfully submitted,

                                                   /s/ Elyse D. Echtman

                                                   Elyse D. Echtman



     cc: Counsel for Defendants


Application GRANTED. Dkt. No. 301 shall remain under seal at its current viewing level. SO ORDERED.



______________________________________
Barbara Moses, U.S.M.J.
January 25, 2021
